Case 5:18-cv-00231-BJD-PRL Document 51 Filed 04/24/20 Page 1 of 8 PageID 240



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION


ALFREDO ROCA-MORENO, III,

                 Plaintiff,

v.                                           Case No. 5:18-cv-231-Oc-39PRL

FNU ROSSITER, et al.,

               Defendants.
_______________________________

                                     ORDER

      Plaintiff, Alfredo Roca-Moreno, III, an inmate of the Florida

penal system, is proceeding on a second amended complaint under 42

U.S.C. § 1983 (Doc. 36; Compl.). Plaintiff sues six individuals

for   conduct   that    occurred    on     December   18,    2017,   at     Marion

Correctional    Institution       (MCI).     Plaintiff   alleges     Defendant-

officers   Crawford,     Moore,    and     Burg   “rushed”    him    and,    after

Plaintiff submitted to restraints, tackled him to the floor. See

Compl. at 8-9. Plaintiff says the officers put a spit shield over

his face because he was bleeding so much, but the spit shield was

on the wrong way making it difficult for him to breathe and causing

him to gag on his own blood. Id. at 10.

      Plaintiff alleges Defendant-officers Gieger and Mohs then

arrived with a camera, and Plaintiff was directed to walk outside

the dorm. Plaintiff told Defendant-officers he could not breathe,

but they ignored him, taunted him, threatened him, and punched
Case 5:18-cv-00231-BJD-PRL Document 51 Filed 04/24/20 Page 2 of 8 PageID 241



him. Id. at 10-11. Because of the spit shield, Plaintiff could not

see which officers did or said what. Plaintiff alleges one officer

(he does not know who) grabbed his head and slammed him to the

ground while another officer (again, unknown) used his knee to

push on Plaintiff’s head, “crushing [Plaintiff’s] skull.” Id. at

11.   Plaintiff      asserts          the     pressure       caused       him     to     lose

consciousness. Id. Defendant-officers then took Plaintiff to the

nurse, who “reproach[ed]” the officers for the placement of the

spit shield, telling them Plaintiff could have “suffocated . . .

or drown.” Id. Plaintiff alleges Defendant-officers filed false

disciplinary reports to cover up their abuse. Id. at 12.

      Plaintiff asserts claims under the Eighth Amendment and under

state law. Id. at 7. He alleges Defendant-officers (Crawford,

Moore,    Burg,   Geiger,       and    Mohs)       are    liable    under       the    Eighth

Amendment   for     the   use     of   excessive         force     or    for    failing   to

intervene during a use of excessive force. Id. at 13-15. Plaintiff

asserts the facts that support the Eighth Amendment claims also

support    liability      under       state       law    (assault       and    battery    and

intentional infliction of emotional distress). Id. Plaintiff also

sues Warden Rossiter, who Plaintiff alleges “was on notice of [a]

pattern of excessive unnecessary force . . . by these subordinates

and did not act to curb the practice but encourages it” by

approving    fake    disciplinary           reports,      denying       grievances,       and



                                              2
Case 5:18-cv-00231-BJD-PRL Document 51 Filed 04/24/20 Page 3 of 8 PageID 242



failing to investigate incidents.              Id. at 13. As relief, Plaintiff

seeks compensatory and punitive damages. Id. at 13-15.

       Before the Court is Defendants’ motion to dismiss (Doc. 41;

Motion).      First,   Defendants       argue       Plaintiff’s    second   amended

complaint does not comply with federal pleading requirements. See

Motion   at    6-7.    Specifically,         Defendants    fault    Plaintiff   for

failing to identify which officer made offensive statements or

used force against him after the spit shield was placed on his

head   and    for   failing    to     specify    which    officers    filed   false

disciplinary        reports.    Id.     at     7.     Defendants     also   contend

Plaintiff’s     state-law      claims    are     not    well-pled.    Id.   Second,

Defendants argue Plaintiff fails to state a claim against Warden

Rossiter because “Plaintiff makes no allegation that Defendant

Warden Rossiter personally participated in any wrongdoing, nor

does Plaintiff allege any causal connection between Defendant

Warden     Rossiter’s     actions       and     any     alleged    constitutional

violations.” Id. at 9.

       Plaintiff has responded to Defendants’ motion (Doc. 50; Pl.

Resp.). Plaintiff asserts he satisfied federal pleading standards

and alleges facts to state a plausible § 1983 claim against Warden

Rossiter. See Pl. Resp. at 2-3.

       A complaint must provide “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). Each allegation must be “simple, concise, and

                                          3
Case 5:18-cv-00231-BJD-PRL Document 51 Filed 04/24/20 Page 4 of 8 PageID 243



direct.” Fed. R. Civ. P. 8(d)(1). A complaint must state claims in

numbered paragraphs, “each limited as far as practicable to a

single set of circumstances.” Fed. R. Civ. P. 10(b). To state a

claim, a complaint must allege facts, accepted as true, that state

a claim “that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). Legal conclusions do not suffice. Id.

     Plaintiff’s second amended complaint satisfies these minimal

pleading standards. Plaintiff’s allegations are simple, concise,

and direct, stated in numbered paragraphs, and consist of facts,

not legal conclusions. Accepting Plaintiff’s allegations as true,

Plaintiff asserts a plausible Eighth Amendment violation against

Defendants Crawford, Moore, and Burg for the use of excessive force

inside the dorm, and against Defendants Crawford, Moore, Burg,

Geiger, and Mohs for the use of excessive force or the failure to

intervene during such a use of force outside the dorm.

     Plaintiff fails to specify which Defendants are primarily

responsible for the alleged conduct that occurred outside the dorm,

but Plaintiff explains why: he was unable to see because the spit

shield blocked his vision. See Compl. at 10-11. Requiring Plaintiff

to redraft his complaint to cure this perceived deficiency would

be futile. Plaintiff cannot conjure information he does not know.

     Contrary to Defendants’ assertion, drafting an answer would

not be “impossible.” See Motion at 7. Plaintiff alleges enough to

put the Defendant-officers on notice of the claims against them.

                                     4
Case 5:18-cv-00231-BJD-PRL Document 51 Filed 04/24/20 Page 5 of 8 PageID 244



Indeed, after setting forth his factual allegations, Plaintiff

specifies the straightforward constitutional and state-law claims

he asserts against each Defendant and references which factual

allegations (by numbered paragraph) support his claims against

each Defendant. Compl. at 13-15.1 Specifically, Plaintiff alleges

Defendants Crawford, Moore, Burg, Geiger, and Mohs either directly

used force against him or failed to “prevent or stop the excessive

use of force,” and his factual allegations describe the conduct

Plaintiff   contends   support    his    claims.    Id.   Plaintiff   alleges

enough facts “to raise a reasonable expectation that discovery

will reveal evidence” supporting the claims he asserts. Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 556 (2007).

     As to the claim against Warden Rossiter, Plaintiff alleges

enough to survive dismissal at this juncture. To state a claim

under § 1983, a plaintiff must allege (1) the defendant deprived

him of a constitutional right and (2) such deprivation occurred

under color of state law. Salvato v. Miley, 790 F.3d 1286, 1295

(11th Cir. 2015); Bingham v. Thomas, 654 F.3d 1171, 1175 (11th

Cir. 2011). A claim under § 1983 also requires “proof of an

affirmative   causal   connection       between    the   official’s   acts   or




     1  Plaintiff does not state which Defendant fabricated
disciplinary or incident reports. See Compl. at 12. Despite this
minor lack of specificity, each Defendant certainly can admit or
deny such an allegation in answering the complaint.
                                     5
Case 5:18-cv-00231-BJD-PRL Document 51 Filed 04/24/20 Page 6 of 8 PageID 245



omissions and the alleged constitutional deprivation.” Zatler v.

Wainwright, 802 F.2d 397, 401 (11th Cir. 1986).

     An individual cannot be held liable under § 1983 solely

because of that person’s supervisory position. See Cottone v.

Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003), abrogated in part on

other grounds by Randall v. Scott, 610 F.3d 701 (11th Cir. 2010).

However, a supervisor may be held liable where there is a causal

connection      between   the   alleged      constitutional      violation      and

actions or inactions of the supervisor. In the absence of a

supervisor’s personal participation in the alleged conduct, a

plaintiff    may    demonstrate    the    necessary     causal   connection       by

showing   the      supervisor   knew     about    and   failed   to     correct   a

widespread history of abuse, the supervisor’s custom or policy

resulted in a constitutional violation, or the supervisor directed

a subordinate to act unlawfully or knew the subordinate would act

unlawfully and failed to prevent the action. Harrison v. Culliver,

746 F.3d 1288, 1298 (11th Cir. 2014).

     Defendants incorrectly assert Plaintiff fails to “allege any

causal connection between Defendant Warden Rossiter’s actions and

any alleged constitutional violation.” Motion at 9. Plaintiff, in

fact, directly alleges facts the Eleventh Circuit has recognized

demonstrate      the   requisite   causal        connection    for     supervisory

liability.      Plaintiff   alleges      Warden     Rossiter     was    aware     of

widespread abuse and condoned or did not correct the alleged

                                         6
Case 5:18-cv-00231-BJD-PRL Document 51 Filed 04/24/20 Page 7 of 8 PageID 246



widespread abuse by failing to train officers or hold officers

accountable, or by concealing wrongdoing. Plaintiff alleges as

follows:

            This type of abuse is widespread persistent
            unchecked practice custom and policy of [MCI]
            that can be ascertained with the department’s
            filed and records showing [a] history of
            inadequate training, inadequate investigation
            into these officers misusing force against
            inmates that supervisors have not acted on and
            covered up.

            The Warden was on notice of [a] pattern of
            excessive unnecessary forces in the past by
            these subordinates and did not act to curb the
            practice but encourages it by perfunctorily
            approving bogus disciplinary report[s] and
            close   management   recommendation[s],    and
            deny[ing] inmates’ grievances about these
            officers[’]   misconduct    towards    inmates
            failing to investigate or take action against
            subordinates with record[s] of misuse of
            force, thus maintaining and tolerating a code
            of silence of staffs’ misconduct and abuse
            towards inmates.

Compl. at 12.

      Plaintiff’s    allegations     are   more     than   “[l]abels    and

conclusions” or “a formulaic recitation of the elements of a cause

of action” that amount to “naked assertions.” See Iqbal, 556 U.S.

at 678 (citing Twombly, 550 U.S. at 570). Accepted as true,

Plaintiff’s allegations demonstrate a causal connection between

the   alleged   constitutional     violations     and   Warden   Rossiter’s

actions. Thus, Plaintiff alleges enough to proceed against Warden

Rossiter.


                                     7
Case 5:18-cv-00231-BJD-PRL Document 51 Filed 04/24/20 Page 8 of 8 PageID 247



     Accordingly, it is now

     ORDERED:

     1.    Defendants’ motion to dismiss (Doc. 41) is DENIED.

     2.    Defendants must answer the second amended complaint

(Doc. 36) within twenty days of the date of this Order.

     DONE AND ORDERED at Jacksonville, Florida, this 24th day of

April, 2020.




Jax-6

c:   Alfredo Roca-Moreno, III
     Counsel of record




                                     8
